
	
		II
		111th CONGRESS
		1st Session
		S. 1520
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 27, 2009
			Mr. Johnson introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To grant a Federal charter to the National
		  American Indian Veterans, Incorporated.
	
	
		1.Recognition as corporation and grant of
			 Federal charter for National American Indian Veterans, Incorporated
			(a)In generalPart B of subtitle II of title 36, United
			 States Code, is amended by inserting after chapter 1503 the following new
			 chapter:
				
					1504National American Indian Veterans,
				Incorporated
						
							 Sec
							150401.
				  Organization.
							 150402. Purposes.
							 150403. Membership.
							 150404. Board of directors.
							 150405. Officers.
							 150406. Nondiscrimination.
							 150407. Powers.
							 150408. Exclusive right to name, seals, emblems, and
				  badges.
							 150409. Restrictions.
							 150410. Duty to maintain tax-exempt status.
							 150411. Records and inspection.
							 150412. Service of process.
							 150413. Liability for acts of officers and agents.
							 150414. Failure to comply with requirements.
							 150415. Annual report.
						
						150401.OrganizationThe National American Indian Veterans,
				Incorporated, a nonprofit corporation organized in the United States (in this
				chapter referred to as the corporation), is a federally
				chartered corporation.
						150402.PurposesThe purposes of the corporation are those
				stated in its articles of incorporation, constitution, and bylaws, and include
				a commitment—
							(1)to uphold and defend the Constitution of
				the United States while respecting the sovereignty of the American Indian,
				Alaska Native, and Native Hawaiian Nations;
							(2)to unite under one body all American
				Indian, Alaska Native, and Native Hawaiian veterans who served in the Armed
				Forces of United States;
							(3)to be an advocate on behalf of all American
				Indian, Alaska Native, and Native Hawaiian veterans without regard to whether
				they served during times of peace, conflict, or war;
							(4)to promote social welfare (including
				educational, economic, social, physical, cultural values, and traditional
				healing) in the United States by encouraging the growth and development,
				readjustment, self-respect, self-confidence, contributions, and self-identity
				of American Indian veterans;
							(5)to serve as an advocate for the needs of
				American Indian, Alaska Native, and Native Hawaiian veterans, their families,
				or survivors in their dealings with all Federal and State government
				agencies;
							(6)to promote, support, and utilize research,
				on a nonpartisan basis, pertaining to the relationship between the American
				Indian, Alaska Native, and Native Hawaiian veterans and American society;
				and
							(7)to provide technical assistance to the 12
				regional areas without veterans committees or organizations and programs
				by—
								(A)providing outreach service to those Tribes
				in need; and
								(B)training and educating Tribal Veterans
				Service Officers for those Tribes in need.
								150403.MembershipSubject to section 150406 of this title,
				eligibility for membership in the corporation, and the rights and privileges of
				members, shall be as provided in the constitution and by-laws of the
				corporation.
						150404.Board of directorsSubject to section 150406 of this title, the
				board of directors of the corporation, and the responsibilities of the board,
				shall be as provided in the constitution and bylaws of the corporation and in
				conformity with the laws under which the corporation is incorporated.
						150405.OfficersSubject to section 150406 of this title, the
				officers of the corporation, and the election of such officers, shall be as
				provided in the constitution and bylaws of the corporation and in conformity
				with the laws of the jurisdiction under which the corporation is
				incorporated.
						150406.NondiscriminationIn establishing the conditions of membership
				in the corporation, and in determining the requirements for serving on the
				board of directors or as an officer of the corporation, the corporation may not
				discriminate on the basis of race, color, religion, sex, national origin,
				handicap, or age.
						150407.PowersThe corporation shall have only those powers
				granted the corporation through its articles of incorporation and its
				constitution and bylaws which shall conform to the laws of the jurisdiction
				under which the corporation is incorporated.
						150408.Exclusive right to name, seals, emblems,
				and badges
							(a)In generalThe corporation shall have the sole and
				exclusive right to use the names National American Indian Veterans,
				Incorporated and National American Indian Veterans, and
				such seals, emblems, and badges as the corporation may lawfully adopt.
							(b)ConstructionNothing in this section shall be construed
				to interfere or conflict with established or vested rights.
							150409.Restrictions
							(a)Stock and dividendsThe corporation shall have no power to
				issue any shares of stock nor to declare or pay any dividends.
							(b)Distribution of income or
				assets(1)No part of the income or assets of the
				corporation shall inure to any person who is a member, officer, or director of
				the corporation or be distributed to any such person during the life of the
				charter granted by this chapter.
								(2)Nothing in this subsection shall be
				construed to prevent the payment of reasonable compensation to the officers of
				the corporation, or reimbursement for actual and necessary expenses, in amounts
				approved by the board of directors.
								(c)LoansThe corporation shall not make any loan to
				any officer, director, member, or employee of the corporation.
							(d)No Federal endorsementThe corporation shall not claim
				congressional approval or Federal Government authority by virtue of the charter
				granted by this chapter for any of its activities.
							150410.Duty to maintain tax-exempt
				statusThe corporation shall
				maintain its status as an organization exempt from taxation as provided in the
				Internal Revenue Code of 1986.
						150411.Records and inspection
							(a)RecordsThe corporation shall keep—
								(1)correct and complete books and records of
				accounts;
								(2)minutes of any proceeding of the
				corporation involving any of its members, the board of directors, or any
				committee having authority under the board of directors; and
								(3)at its principal office, a record of the
				names and addresses of all members having the right to vote.
								(b)Inspection(1)All books and records of the corporation
				may be inspected by any member having the right to vote, or by any agent or
				attorney of such member, for any proper purpose, at any reasonable time.
								(2)Nothing in this section shall be construed
				to contravene the laws of the jurisdiction under which the corporation is
				incorporated or the laws of those jurisdictions within which the corporation
				carries on its activities in furtherance of its purposes within the United
				States and its territories.
								150412.Service of processWith respect to service of process, the
				corporation shall comply with the laws of the jurisdiction under which the
				corporation is incorporated and those jurisdictions within which the
				corporation carries on its activities in furtherance of its purposes within the
				United States and its territories.
						150413.Liability for acts of officers and
				agentsThe corporation shall
				be liable for the acts of the officers and agents of the corporation when such
				individuals act within the scope of their authority.
						150414.Failure to comply with
				requirementsIf the
				corporation fails to comply with any of the restrictions or provisions of this
				chapter, including the requirement under section 150410 of this title to
				maintain its status as an organization exempt from taxation, the charter
				granted by this chapter shall expire.
						150415.Annual report
							(a)In generalThe corporation shall report annually to
				Congress concerning the activities of the corporation during the preceding
				fiscal year.
							(b)Submittal
				dateEach annual report under
				this section shall be submitted at the same time as the report of the audit of
				the corporation required by section 10101(b) of this title.
							(c)Report not public documentNo annual report under this section shall
				be printed as a public
				document.
							.
			(b)Clerical amendmentThe table of chapters at the beginning of
			 subtitle II of title 36, United States Code, is amended by insert after the
			 item relating to chapter 1503 the following new item:
				
					
						1504.
				  National American Indian
				  Veterans,
				  Incorporated150401
					
					.
			
